Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-27 are pending.

Election/Restrictions
Claims 20-22 are withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions. 
Applicant's election of Group IV, drawn to a method of improving endothelial dysfunction in a mammal comprising administering to the subject an effective amount of vitamin K and to a method of increasing endothelial nitric oxide production in a subject comprising administering to the subject an effective amount of vitamin K in the reply filed on 11/06/2020 is herein acknowledged. Applicant elects (i) anticoagulants from claim 15, and (ii) vitamin D from claim 16 as the species. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). The requirement is made FINAL.

Claims 1-19, 23-27 are examined herein on the merits so far as they read on the elected invention, and species. 

Claim Objections
Claims 20-22 are objected to because of the following informalities: Claims 20-22 are drawn to non-elected subject matter. Claims 20-22 are missing status identifier withdrawn. Appropriate correction is required.

Claim 5 is objected to because of the following informalities:  Claim 5 recites the abbreviation “CKD” in the claim. Applicant is suggested to insert the full term for CKD.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26, 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 26, 27 recites the limitation "vitamin K" in the claim.  There is insufficient antecedent basis for this limitation in the claim, since claim 23 recites vitamin K2.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1) Claim(s) 1, 2, 3, 5, 6, 7, 13-18, 19, 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vermeer (US 2016/0250160, PTO-1449). 
Vermeer teaches method of treating arteriosclerosis comprising administering vitamin K, wherein said arteriosclerosis is Monckeberg's sclerosis according to instant claim 6 (para [0056]), said inflammation-induced calcification is Bechterev's disease (para [0056]), or said skin calcification is pseudo-xanthoma elasticium (para [0056]). See abstract. It is taught that the calcification of a blood vessel is associated with a disease such as arteriosclerosis, osteoarthritis, inflammation-induced calcification, skin calcification etc. See claim 4. Vermeer teaches that arteriosclerosis is associated with inflammation and starts with destruction of the endothelial cell layer. See para [0010]. Vermeer teaches a method treating a human suffering from arteriosclerosis caused by calcification of a blood vessel, comprising administering an effective amount of vitamin K 
Vermeer teaches a method of treating arteriosclerosis or wherein arteriosclerosis is Monckeberg's sclerosis comprising administering an effective amount of vitamin K to reduce or reverse calcification of the blood vessel wherein vitamin K such as vitamin K1 (phylloquinone) or vitamin K2 (menaquinone) is administered for a period of less than 6 months or less than 3 months, such an administration will result in improving endothelial dysfunction, and thus will increase endothelial nitric oxide production. It is pointed out that Vermeer teaches that arteriosclerosis is associated with inflammation and starts with destruction of the endothelial cell layer; and thus administering an effective amount of vitamin K for a period of less than 6 weeks to reduce or reverse calcification of the blood vessel in a mammals suffering from arteriosclerosis or wherein arteriosclerosis is Monckeberg's sclerosis will treat endothelial dysfunction and thus will increase endothelial nitric oxide production.
Vermeer anticipates instant claim(s) 1, 2, 3, 5, 6, 7, 13-18, 19, 23.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2) Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13-18, 19, 23, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Vermeer (US 2016/0250160, PTO-1449). 
Vermeer teaches method of treating arteriosclerosis comprising administering vitamin K, wherein said arteriosclerosis is Monckeberg's sclerosis according to instant calcification of a blood vessel is associated with a disease such as arteriosclerosis, osteoarthritis, inflammation-induced calcification, skin calcification etc. See claim 4. Vermeer teaches that arteriosclerosis is associated with inflammation and starts with destruction of the endothelial cell layer. See para [0010]. Vermeer teaches a method treating a human suffering from arteriosclerosis caused by calcification of a blood vessel, comprising administering an effective amount of vitamin K to reduce or reverse calcification of the blood vessel. See para [0021]; paras [0062]-[0064]; also see abstract; claims 1-4, 20, 21. Vermeer teaches that vitamin K is administered as part of comprehensive arteriosclerosis treatment plan to remove calcification; preferably there is a removal of from about 10 % to about 100 % of abnormal calcium deposits from the blood vessel; preferred treatment period for the removal of calcification can be at a minimum of 6-12 weeks i.e less than 6 months or less than 3 months. See paras [0059]-[0060]. Vermeer teaches that vitamin K comprises vitamin K1 (phylloquinone), vitamin K2 (menaquinone) or a combination thereof. See claims 13, 25; Vermeer teaches that vitamin K can be menaquinone-7 (MK-7), para [0038]. Administration of vitamin K in an amount of 10 to 1000 µg/day, 50 to 500 µg/day, 100 to 200 µg/day is taught. See para [0040]; para [0041], 50 µg/day to 2 mg/day is taught. It is taught that vitamin K is administered in a pharmaceutical or nutritional formulation in a dosage form selected from the group consisting of a tablet, capsule, powder, soft gel, gummy, spray, beverage, food, syrup, and intravenous feed (para [0047], tablets or capsules). See claims 5, 6. It is taught that the formulation can further comprise vitamin 
Vermeer does not explicitly teach a method of treating a mammal suffering from arteriosclerosis caused by calcification of a blood vessel or to treat Monckeberg's sclerosis, comprising administering an effective amount of vitamin K to reduce or reverse calcification of the blood vessel comprising administering vitamin K such as vitamin K1 (phylloquinone), vitamin K2 (menaquinone) or a combination thereof, menaquinone-7. wherein vitamin K is administered for a period of less than 6 weeks.

It would have been obvious to one of ordinary skill in the art to optimize the dosage and duration of treatment such as treatment for a period of less than 6 weeks with vitamin K such as vitamin K1 (phylloquinone), vitamin K2 (menaquinone) or a combination thereof, menaquinone-7 for a human subject suffering from arteriosclerosis caused by calcification of a blood vessel or to treat Monckeberg's sclerosis, through routine experimentation, in order to effectively reverse calcification of a blood vessel in said subject, and to treat arteriosclerosis or to treat Monckeberg's sclerosis. One of ordinary skill in the art would have been motivated to optimize the dosage and duration of treatment such as treatment for a period of less than 6 weeks with vitamin K with reasonable expectation of success of effectively reverse calcification of a blood vessel in said subject, and to treat arteriosclerosis or to treat Monckeberg's sclerosis.
The optimization of result effect parameters e.g., dosage range/amounts, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.
Vermeer teaches administration of vitamin K in an amount of 10 to 1000 µg/day, 50 to 500 µg/day, 100 to 200 µg/day i.e the dosage can be varied.
It is also noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955).
Vermeer renders obvious a method of treating arteriosclerosis or wherein arteriosclerosis is Monckeberg's sclerosis comprising administering an effective amount 

3) Claims 24-25, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Vermeer (US 2016/0250160, PTO-1449) as applied to claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13-18, 19, 23, 26 above, and further in view of Vaidya et al. (US 20100130618, PTO-892). 
Vermeer is applied as discussed above.
Vermeer does not teach administration of vitamin K2 to a subject suffering from hypercholesterolemia with atherosclerosis plaques or without atherosclerosis plaques.
Vaidya et al. teaches the therapeutic uses of vitamin K, its analogues and derivatives in a diverse array of disease conditions. Vitamin K improves blood perfusion and ameliorates hypoxia in prevention and treatment of conditions such as chronic venous insufficiency manifestations, post thrombotic syndrome, skin conditions related to melanization, hyperpigmentation, Paresthesiae, oedema, varicose veins, VTE and µg/day of vitamin MK-7 (instant vitamin K2) to 68 years old male with hypercholesterolemia having irritating rough skin on both the heels. See Example 04, para [0110]. Within 10-15 days he observed that, his skin had completely lost roughness and became smooth.
It would have been obvious to a person of ordinary skill in the art to administer vitamin K2 to a subject suffering from hypercholesterolemia with atherosclerosis plaques or without atherosclerosis plaques and having rough/irritating skin because Vaidya et al. teaches administration of 200 µg/day of vitamin MK-7 (instant vitamin K2) to 68 years old male with hypercholesterolemia having irritating rough skin on both the heels; and administration of MK-7 resulted in smooth skin. One of ordinary skill in the art would have been motivated to administer vitamin K2 to a subject suffering from hypercholesterolemia with atherosclerosis plaques or without atherosclerosis plaques and having rough/irritating skin with reasonable expectation of success of reducing the skin irritation and obtaining smooth skin.
It is pointed out that Vermeer in view of Vaidya et al. teaches/renders obvious administration of vitamin K2 for a period of less than 6 months to a subject suffering from hypercholesterolemia with atherosclerosis plaques or without atherosclerosis plaques and having rough/irritating skin. It is pointed out that administering an effective amount of vitamin K2 to a subject suffering from hypercholesterolemia will increase endothelial nitric oxide production, since it is the property of vitamin K2 on administration to a subject suffering from hypercholesterolemia with atherosclerosis plaques or without atherosclerosis plaques.

The optimization of result effect parameters e.g., dosage range/amounts, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.
Vermeer teaches administration of vitamin K in an amount of 10 to 1000 µg/day, 50 to 500 µg/day, 100 to 200 µg/day i.e the dosage can be varied.
It is also noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955).


4) Claims 24, 25, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Vermeer (US 2016/0250160, PTO-1449) as applied to claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13-18, 19, 23, 26 above, and further in view of Sano et al. (J. Nutr Sci Vitaminol, 1999, 45, 711-723, PTO-1449). 
Vermeer is applied as discussed above.
Vermeer does not teach administration of vitamin K2 to a subject suffering from hypercholesterolemia with atherosclerosis plaques or without atherosclerosis plaques.
Sano et al. teaches that a pharmacological dose of vitamin K2 suppressed the progression of atherosclerotic plaque, intima-thickening and pulmonary atherosclerosis, and the increase of ester-cholesterol deposition in the aorta of rabbits. Sano et al. teaches that these results indicated that vitamin K2 prevented the progression 
It would have been obvious to a person of ordinary skill in the art to administer vitamin K2 to a subject suffering from hypercholesterolemia with atherosclerosis plaques or without atherosclerosis plaques because Sano et al. teaches that the vitamin K2 prevented the progression of atherosclerosis by reducing the total cholesterol and LDL cholesterol in hypercholesterolemic rabbits. One of ordinary skill in the art would have been motivated to administer vitamin K2 to a subject suffering from hypercholesterolemia with atherosclerosis plaques or without atherosclerosis plaques with reasonable expectation of success of reducing the total cholesterol and LDL cholesterol in a subject suffering from hypercholesterolemia.
It is pointed out that Vermeer in view of Sano et al. teaches/renders obvious administration of vitamin K2 for a period of less than 6 months to a subject suffering from hypercholesterolemia, and thus administering an effective amount of vitamin K2 to a subject suffering from hypercholesterolemia will increase endothelial nitric oxide production, since it is the property of vitamin K2 on administration to a subject suffering from hypercholesterolemia.
It would have been obvious to one of ordinary skill in the art to optimize the dosage of vitamin K2 through routine experimentation. 

Vermeer teaches administration of vitamin K in an amount of 10 to 1000 µg/day, 50 to 500 µg/day, 100 to 200 µg/day i.e the dosage can be varied.
It is also noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955).



Double Patenting

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1) Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 11-19 of co-pending Application 16/552,928 (reference application). Although the claims at issue are not identical, they are obvious over each other. Instant claims and claims of ‘928 are substantially overlapping, and are obvious over each other. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


2) Claims 1-19, 23-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20, 24-28 of co-pending Application 16/815,850 (reference application). Although the claims at issue are not identical, they are obvious over each other. Instant claims and claims of ‘850 are substantially overlapping, and are obvious over each other.
It would have been obvious to one of ordinary skill in the art to optimize duration of treatment such as treatment for a period of 2-8 weeks with vitamin K for a human subject to improve endothelial function or increase endothelial nitric oxide, through 
The optimization of result effect parameters e.g., dosage range/amounts, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.

Prior Art made of Record:
J. Nutr Sci Vitaminol, 1999, 45, 711-723, PTO-1449;
US 20050123603… osteocalcin reduction using menaquinone;
US 20100048704….vitamin K2 for cardiovascular health;
US 20120149780 A1…vitamin K2, Example 3, hypercholesterol;
	US 8354129 …..A method for promoting cardiovascular health, comprising providing a food product which is not an egg, the food product containing vitamin K, wherein the total amount of vitamin K in the food product predominantly comprises menaquinone in an amount of 50 to 200 mcg per 100 g of product;

US 20180271805.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627